                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                         Plaintiff,

          v.                                                   Case No. 17-CR-77

TREMELL L. JORDAN,

                         Defendant.


                            ORDER DENYING SENTENCE CREDIT


          Defendant Tremell L Jordan has filed a motion requesting that he be given a sentence credit

for presentence incarceration at the Brown County Jail from his March 2017 arrest through

September 6, 2018.

          The motion is denied. The defendant was sentenced on September 6, 2018. Any credit for

presentence incarceration was considered in the original sentence imposed. The court has no

authority to award credit on a sentence imposed over one year ago. Accordingly, the motion is

denied.

          SO ORDERED this         18th    day of October, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court
